Citation Nr: 1144617	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain with degenerative disk disease (DDD) at T11-12.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the Veteran requested a hearing before a Veteran's Law Judge at the RO.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an increased rating for PTSD, while a January 2011 supplemental statement of the case (SSOC) references VA treatment records for the period up to December 15, 2010, the most recent VA treatment record in the claims file is from August 2009.  The more recent records must be associated with the claims file.

Furthermore, the August 2009 VA treatment record indicated that the Veteran's antidepressant medication was working "beautifully", it helped with his anger issues, he slept throughout the night with no interruptions, he was doing well at school, and was not depressed.  However, at an informal hearing conference in December 2010, the Veteran contended that he did not sleep at night, he almost got kicked out of school for anger issues, he does not have a filter and says whatever he wants, and is very forgetful.  This indicates that the Veteran's symptoms have worsened since August 2009.  His most recent VA examination was in May 2008.  Therefore, a new VA examination should be conducted in order to determine the current severity of the Veteran's PTSD.
With respect to the Veteran's thoracolumbar spine strain, the Veteran was examined for this problem in May 2008.  While the Veteran complained of radiating pain, his did not identify any neurological symptoms that he attributed to his back disability and sensation and motor function were found to be normal.  Reflexes were hypoactive but equal.  At his informal hearing conference in December 2010, the Veteran contended that the ranges of motion shown on the report of examination were overstated because the examiner forced him into motion.  He also complained of tingling down his legs.  Notably, on his VA Form 9 dated in October 2009 the Veteran contended that he had developed neurological problems as a result of his spine disability.  Therefore, he should be afforded another VA examination that addresses both the orthopedic and possible neurological sequelae of his spinal disability.

Given the other needed development in this case, more recent treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his PTSD and his back since August 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  Specifically, VA treatment records from November 2009 to December 2010, which were referenced in the January 2011 SSOC, should be associated with the claims file, as well as any more recent treatment records identified.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2. Thereafter, the Veteran should be afforded a VA psychiatric examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  A complete rationale for any opinions expressed must be provided.

The examiner must additionally address the effect the Veteran's PTSD has on his ability to have substantially gainful employment.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's PTSD renders him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

3.  The Veteran should be afforded a VA examination(s) of his spine, including both complete orthopedic and neurological examinations.  The examiner must review the claims file in conjunction with the examination.  The report of examination should clearly identify the range of motion of the Veteran's spine, including any limitations based upon pain or other deficits, including any additional deficits with respect to repetitive motion testing.  The examiner should also document the functional effects of the Veteran's spine disability.  

The examiner should identify whether the Veteran has any neurological problems that are related to his spine disability and, if so, should fully document their severity, including all symptoms and functional effects of any identified neurological problem that is related to the Veteran's spine disability.  The examiner should also identify the nerve(s) involved.  If any neurological disorder that is related to a source other than the Veteran's spine disability is identified, the report of examination should fully explain the alternative etiology of this disorder.  

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


